Name: Commission Regulation (EC) NoÃ 478/2005 of 23 March 2005 concerning the 16th individual invitation to tender effected under the standing invitation to tender referred to in Regulation (EC) NoÃ 2771/1999
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  distributive trades;  prices
 Date Published: nan

 24.3.2005 EN Official Journal of the European Union L 78/32 COMMISSION REGULATION (EC) No 478/2005 of 23 March 2005 concerning the 16th individual invitation to tender effected under the standing invitation to tender referred to in Regulation (EC) No 2771/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10(c) thereof, Whereas: (1) Pursuant to Article 21 of Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), intervention agencies have put up for sale by standing invitation to tender certain quantities of butter held by them. (2) In the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed or a decision shall be taken to make no award, in accordance with Article 24a of Regulation (EC) No 2771/1999. (3) On the basis of the examination of the offers received, the tendering procedure should not be proceeded with. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 16th individual invitation to tender pursuant to Regulation (EC) No 2771/1999, in respect of which the time limit for the submission of tenders expired on 22 March 2005, no award shall be made. Article 2 This Regulation shall enter into force on 24 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25).